Citation Nr: 1760427	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO. 14-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a right knee degenerative joint disease (DJD) associated with shell fragment wound (SFW), right lower leg to include injury to muscle group XII.

2. Entitlement to service connection for a left hand disability, to include cancer.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision dated by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This matter was previously before the Board in September 2016, at which time it was remanded for further development. It is now returned to the Board.


FINDINGS OF FACT

1. The Veteran's right knee DJD is not caused by or related to service, was not caused or aggravated by the Veteran's service-connected SFW of the right lower leg, did not manifest to a compensable degree with one year of service, and has not been continuous since service. The presumption of soundness is not rebutted.

2. The Veteran does not have a current diagnosis of a left hand disability, to include cancer.


CONCLUSIONS OF LAW

7. The criteria for a grant of service connection for a right knee DJD associated with SFW, right lower leg to include injury to muscle group XII are not met. 38 U.S.C. §§ 1101, 1110, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

7. The criteria for a grant of service connection for left hand disability, to include cancer are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in September 2016, the Board remanded the service connection issues to the AOJ for additional development. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Although the Veteran, through his representative, have alleged that the VA examinations provided to the Veteran are inadequate, the Board finds that the examination reports show thorough examinations, review of the Veteran's claims files, and well-reasoned rationales. Accordingly, the Board finds that the VA examinations are adequate for rating purposes.


II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has arthritis of the right knee, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as arthritis) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A. Right knee DJD

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a right knee DJD on either a direct, secondary or presumptive basis. The reasons follow.

With regard to the Veteran's claim for service connection for right knee DJD associated with SFW, right lower leg to include injury to muscle group XII, the Veteran claims that it is directly related to his military service or secondary to his service-connected SFW of the right lower extremity. Specifically, in his April 2013 claim, the Veteran stated that he served as a paratrooper during his military service and wore an 80 pound rucksack on his back while jumping out and rappelling out of helicopters. The Board finds that the Veteran's reports of service are competent and credible, and concedes that the Veteran engaged in these activities during service. Also, the Veteran has indicated that he had balance issues because of his right leg disability.

The Veteran has been diagnosed with right knee DJD, and thus there is evidence of a current disability. However, as to direct service connection, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. As to an in-service disease or injury, while the Board accepts the Veteran's allegations of his duties while in service, which would involve his knees, the service treatment records show that the Veteran specifically was shown to have a normal clinical examination during his separation examination on November 18, 1970. The Veteran's clinical finding of normal lower extremities in-service is evidence against a finding that he had right knee DJD in service. Records show treatment for a shrapnel wound in the right leg without nerve involvement, and after treatment the Veteran returned to active duty without complaint of knee problems. The fact that the Veteran returned to active duty and his injury was healed also tends to weigh against a finding of a right knee disability during service. Post-service private treatment records note a pre-service history of a right knee injury in high school.

As to a nexus to service, there is both positive and negative evidence relating to the Veteran's claim. In a July 2013 statement, Dr. P.M.S. noted the Veteran had undergone bilateral knee replacement surgeries due to degenerative joint disease (DJD) of the knees, stating that DJD was consistent with his history of being in the military and participating in parachuting, rappelling, and jumping out of helicopters during combat operations. Dr. P.M.S. continued that this would have been compounded by his carrying an 80 pound rucksack repeatedly. However, the Board affords this medical report low probative value, as the December 2015 VA examiner noted that the opinion provides no studies or objective evidence to back this statement, and contains no review of past records. Due to the conclusory statements without a well explained rationale made in relation to the Veteran's disability, the Board assigns low probative value to the July 2013 statement.

In a VA examination held on December 21, 2015, in connection with the Veteran's knee DJD, the examiner opined that the Veteran's knee disability is less likely than not incurred in or caused by the claimed in-service injury. During the examination, the examiner diagnosed bilateral knee joint osteoarthritis and bilateral degenerative arthritis. The examiner noted a review of medical literature and found that in the absence of a recorded trauma, that parachutists as a group do not show an increased prevalence of radiological osteoarthrosis of the knee. It was noted that a review of the service treatment records was negative for reports of any injury to the right knee during service. The examiner noted there was no documentation of any traumatic parachute landings and the separation physical was negative for any injury, reported symptoms or pathologic findings of either knee. The examiner opined that chronicity could not be established. The examiner concluded that the degenerative change in the knees was more likely due to changes associated with the normal aging process. It was noted that over time, degenerative changes would be expected in a person who had participated in life's recreational and work physical activities. The results of the this VA examination tend to weigh against a nexus, as the examiner disputes the contention of the Veteran that his in-service work as a parachutist was likely to have caused his disability. Furthermore, the opinion by the examiner noted that after service the Veteran worked in law enforcement, engaged in dance competitions, and was active with various sports. This also tends to weigh against the finding of a nexus between the Veteran's disability and service, as the Veteran was able to engage in various strenuous activities for several years without complaint, diagnosis, or treatment for his right knee disability. Furthermore, this evidence supports the rationale provided by the examiner that the right knee disability is a normal part of the aging process. As the December 2015 examination report evidences a thorough examination and a well-reasoned rationale, the Board assigns high probative value to this examination.

To the extent that the Veteran has asserted that his right knee DJD is related to service, his opinion is outweighed by the December 2015 examiner's opinion, who found that it was less likely as not that there was a relationship between the Veteran's right knee DJD and in-service events, injuries or complaints.

As to secondary service connection, when the Veteran was seen in August 2013 in relation to his knee disabilities, the examiner opined that it is less likely than not that the Veteran's right knee DJD was proximately due to, or the result of, his service connected right knee shrapnel wound. The August 2013 examiner explained that the Veteran had a full recovery from the shrapnel injury during service, as noted in the Veteran's service records; the Veteran continued to be in good physical position as a police officer until 1994; and the Veteran's separation examination did not support any complaints or diagnoses of a knee condition during active duty. The examiner noted that there was a 28-year period of no symptoms until degenerative arthritis was diagnosed in 2008. The examiner also noted that a rating examination performed a year after the original injury does not identify any knee problems or symptoms. Additionally, the examiner implied that the Veteran's right knee disability preexisted his military service, but the opinion did not address whether there was "clear and unmistakable evidence" that the Veteran's right knee disability pre-existed his active service. 

To the extent that the Veteran has asserted that his right knee disability is related to a service-connected disability, his opinion is outweighed by the August 2013 examiner's opinion, who found it less likely than not that there was a relationship between the Veteran's right knee DJD and the service-connected SFW of the right lower leg.

With regard to the right knee, while the Veteran's service treatment records do not support a history of a right knee disability (to include his September 1967 enlistment examination), post-service private treatment records note a pre-service history of a right knee injury in high school. Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111. To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens. See VAOPGCPREC 3-2003.

On December 19, 2016, the Veteran received a VA opinion in relation to a presumption of soundness analysis. The examiner noted that there is a report from Dr. W.D., from March 6, 2000, which states, "[the Veteran] has had previous football injuries to the left knee in the past, and in 1983, following a locking problem, he had arthroscopic surgery. The knee has been doing great for the past 16 years and he has been very active." This was based on history taken from the Veteran, as there are no medical records prior to 1968 submitted. There was another note from Summit Orthopedics dated January 8, 2009, stating, "He has a distant history of knee injury in high school and in his 30's required knee arthroscopy ". Again, this was based on history taken from the Veteran, as there are no medical records prior to 1968 submitted and there was no documentation of a prior knee injury in service treatment records. Therefore, the examiner opined that there is no "clear and unmistakable" evidence of a right knee disability that predated his active service before January 1968. The examiner also opined, as there is no clear and unmistakable evidence that the right knee disability pre-existed service, it is less likely than not that a pre-existing right knee disability underwent an increase in the underlying pathology, or that such an increase was clearly and unmistakably due to the natural progress of the disease. The December 2016 examiner also stated that there is no objective evidence that the veteran's right knee disability has been aggravated beyond its natural progression. The examiner opined that degenerative changes are more likely due to changes associated with normal process of aging. As the elements to rebut the presumption of soundness are not met, the Board finds that the presumption of soundness is not affected in the Veteran's case.

As to presumptive service connection for arthritis of the right knee, while arthritis is listed as a qualifying chronic disease, there is no indication that arthritis manifested during service or within one year of the Veteran's separation from service in November 1970, nor does evidence of record demonstrate that the Veteran's symptoms have been continuous since separation from service in November 1970. Again, the separation examination in November 1970 showed that clinical evaluation of the lower extremities was normal. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. 

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current right knee disability in service and that his right knee DJD did not manifest during service or within one year of separation from service. The Veteran's separation examination did not present any complaints relating to the Veteran's right knee. There were no complaints, diagnosis, or treatment for this disability for over 28 years following service discharge. As noted by the December 2015 VA examiner, this disability was first diagnosed in 2008. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 28 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a right knee disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Left hand disability, to include cancer

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a left hand disability, to include cancer. The reasons follow.

According to a VA examination from December 2015, the examiner found that there was no current diagnosis of a left hand disability. The examiner noted that the examination showed no disability, loss of function, suspicious lesion, or mass. In a December 2016 addendum opinion, the examiner noted that the Veteran had only had a well healed left hand scar from the Veteran's claimed tumor removal in 1985, but reiterated that there was no current diagnosis of a left hand disability.

As to direct service connection, the Veteran's also claim fails in-service disease element. For example, as to in-service disease or injury, the Veteran's separation examination on November 18, 1970 showed a normal clinical evaluation of the skin and upper extremities, with no complaints of symptoms related to the left hand, although the Veteran did complain of shrapnel injuries to his lower extremity. The Veteran's denial of symptoms related to his skin or hands in service, while simultaneously complaining about other symptoms, supports the validity and probative value of these reports, and tends to weigh against a finding of a left hand disability in service.

Without evidence of a current disability due to disease or injury, service connection for a disability is not warranted. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). Symptoms, such as healed scars, without an underlying disease or injury, cannot meet the regulatory requirement for the existence of a current disability. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Because a medical professional has determined that the Veteran's left hand is not indicative of a current disability due to disease or injury, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim is denied. 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a right knee DJD associated with SFW, right lower leg, to include injury to muscle group XII, is denied.

Entitlement to service connection for a left hand disability, to include cancer, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


